DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 00953220190 A1 to Koyano et al. in view of Merz et al. (U.S. 6,520,612 B1)

    PNG
    media_image1.png
    606
    563
    media_image1.png
    Greyscale

Koyano et al. discloses:
1. A printer (fig. 1) comprising: 
a first ink tank (15); 
a second ink tank (15) provided in a first direction (X direction) with respect to the first ink tank; 
a print head (5A or 5B) performing printing by using ink in the first ink tank and ink in the second ink tank.
Koyano et al. does not disclose, with regards to claim 1:

a first photoelectric conversion device disposed outside of the first ink tank adjacent to a side surface in a second direction of the first ink tank when a direction orthogonal to the first direction is assumed as the second direction, and detecting the light from the at least one light source entered into the second ink tank and exiting from the second ink tank; 
a second photoelectric conversion device disposed outside of the second ink tank adjacent to a side surface in the second direction of the second ink tank, and detecting the light from the at least one light source entered into the second ink tank and exiting from the second ink tank; and 
a processing unit detecting an amount of ink in the first ink tank based on an output of the first photoelectric conversion device and detecting an amount of ink in the second ink tank based on an output of the second photoelectric conversion device.

However, Merz et al. discloses:
at least one light source (98 or 34, a single cartridge embodiment is disclosed, and a color embodiment is shown in fig. 7 and these embodiments use the same detection structure) disposed outside of the first ink tank and the second tank, and irradiating at least one of the first ink tank and the second ink tank with light so that the light enters into the at least one of the first ink tank and the second ink tank (column 7, lines 8-10, light enters through wall 17A); and

a first photoelectric conversion device (fig. 7, element 98) disposed outside of the second ink tank adjacent to a side surface in a second direction of a first ink tank when a direction orthogonal to the first direction (X) is assumed as the second direction (Y), and detecting the light from the at least one light source entered in to the first ink tank and exiting from the first ink tank (column 12, lines 2-5 and 42-46); 
a second photoelectric conversion device disposed outside of the second ink tank adjacent to a side surface in the second direction (Y) of the second ink tank, and detecting the light from the at least one light source entered into the second ink tank and exiting from the second ink tank (column 7, lines 27-54, column 12, lines 42-46, Merz et al. teaches a sensing assembly 90 for each ink tank, and 4 assemblies opposite from an associated ink container); and 
a processing unit (fig. 4, element 50) detecting an amount of ink in the first ink tank based on an output of the first photoelectric conversion device and detecting an amount of ink in the second ink tank based on an output of the second photoelectric conversion device (fig. 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the sensing assemblies 90 of Merz et al. opposite each ink container, as suggested at column 12, lines 42-46, for the purpose of enabling detection of the presence of an ink tank and providing the ability to sense and warn of a low ink level (column 2, lines 32-37). 

Koyano et al. also does not disclose, with regards to claim:

2. The printer according to claim 1, wherein: 
The at least one light source includes:
a first light source irradiating the first ink tank 152SE-US205075 with light; and
a second light source different from the first light source, and irradiating the second ink tank with light, wherein the first photoelectric conversion device detects light from the first ink tank in a period during which the first light source emits light.  
3. The printer according to claim 2, wherein the first light source irradiates the side surface in the second direction of the first ink tank with light, and the second light source irradiates the side surface in the second direction of the second ink tank with light.  
4. The printer according to claim 2, wherein the first light source irradiates a side surface in a direction opposite from the second direction of the first ink tank with light, and the second light source irradiates a side surface in a direction opposite from the second direction of the second ink tank with light.  
5. The printer according to claim 1, further comprising: one light source irradiating the first ink tank and 153SE-US205075 the second ink tank with light.  

The combination of Koyano et al. and Merz et al. discloses:
2. a first light source (98) irradiating the first ink tank 152SE-US205075with light; and 
a second light source (98) different from the first light source, and irradiating the second ink tank with light, wherein the first photoelectric conversion device detects light 
3. wherein the first light source irradiates the side surface in the second direction (Y) of the first ink tank with light, and the second light source irradiates the side surface in the second direction (Y) of the second ink tank with light (column 12, lines 42-46 of Merz and fig. 1 of Koyano et al. ).
4. wherein the first light source irradiates a side surface in a direction opposite from the second direction (the Y direction is the “second direction” and the -Y direction is in a “direction opposite from the second direction”, where both the Y direction and –Y direction are orthogonal to a first X direction) of the first ink tank with light, and the second light source irradiates a side surface in a direction opposite from the second direction of the second ink tank with light (-Y direction).  
5. Although Merz et al. uses a separate light source for each ink tank, the limitation of “a single light source irradiating the first ink tank and 153SE-US205075the second ink tank with light” is met by the combination since any of the light sources in Merz et al. is capable of illuminating any of the ink tanks. The ink tanks are freely exchangeable and removable enabling them to be placed in front of any of the light sources. 
  
Kovano et al. as modified by Merz et al. discloses:
6. The printer according to claim 1, wherein the first ink tank includes a first discharging port for discharging the ink toward the print head (16), the second ink tank includes a second discharging port (16) for discharging the ink toward the print head.  

However, the Examiner takes Official Notice that refilling ports located at the top of ink tanks were well known in the art at the time the invention was filed.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a refilling port at the top of the ink tank for the purpose of enabling the ink tank to be refilled to extend service life of the ink tank.
Providing the ink tank refill port at the top of the ink tank enables it to be easily accessed by the user.
The combination provides the discharging port in the second direction with respect to the filling port since the discharging port in the combination (fig. 1, element 16 of Koyano et al.) is located in the end of the ink tank in the Y direction. 

With regards to claim 7, the combination discloses a window portion for visually recognizing ink in the first ink tank (fig. 2, Abstract, transparent wall), wherein the window portion is closer to the first filling port than to the first discharging port (the transparent wall is provided on the surface marked by element 15 of Merz et al. and is furthest from the discharging port 16).

s 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyano et al. in view of Merz et al. as applied above, and further in view of Kojima (U.S. 20040109039 A1).
Koyano et al. as modified by Merz et al. does not disclose:
8. The printer according to claim 1, wherein the first photoelectric conversion device is a linear image sensor.  
9. The printer according to claim 8, wherein the linear image sensor is provided such that a long side direction of the linear image sensor corresponds to a vertical direction.
10. The printer according to claim 1, wherein
The first photoelectric conversion device is a first linear image sensor,
The second photoelectric conversion device is a second linear image sensor, and
the at least one light source has an elongated shape extending along a direction at least one of the first linear image sensor and the second linear image sensor extends.
However, Kojima discloses a linear image sensor provided such that a long side direction corresponds to a vertical direction (fig. 7, element 32). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a linear image sensor in the combination of Koyano et al. and Merz et al. such that a long side direction corresponds to a vertical direction, as suggested by Kojima, for the purpose of extending the detection range to enable detection of ink tanks of various heights.
. 
Response to Arguments
Applicant's arguments filed 30 August 2021 have been fully considered but they are not persuasive.
The Applicant argues that the light is reflected from the curvilinear surface on the outer wall of the ink container 17 in Merz et al.
However, Merz et al. discloses that the light first passes through the ink container wall 17a and then is incident on the curvilinear surface (column 7, lines 8-11 and 27-33, fig. 5A).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147. The examiner can normally be reached Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JULIAN D HUFFMAN/Primary Examiner, Art Unit 2896